Exhibit 99.3 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE COMBINED FINANCIAL STATEMENTS FEBRUARY 3, 2007 INDEPENDENT AUDITOR'S REPORT To the Board of Directors Commercial Envelope Manufacturing Co., Inc. We have audited the accompanying combined balance sheet of Commercial Envelope Manufacturing Co., Inc. and Subsidiaries and Affiliate (the "Company") as of February 3, 2007, and the related combined statements of income, changes in shareholders' equityand cash flows for the yearthen ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of Commercial Envelope Manufacturing Co., Inc. and Subsidiaries and Affiliate as of February 3, 2007, and the results of their operations and their cash flows for the yearended February 3, 2007 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 12 to the accompanying financial statements, the combined balance sheet as of February 3, 2007, and related combined statements of income, changes in shareholders' equity and cash flows for the year then ended have been restated. /s/ GOLDSTEIN GOLUB KESSLER LLP New York, New York May 22, 2007, except for Notes 9, 12 and 13, as to which the date is July 11, 2007 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE COMBINED BALANCE SHEET (Restated) February 3, 2007 ASSETS Current Assets: Cash $ 1,020,620 Accounts receivable - less allowance for doubtful accounts of $209,000 24,873,205 Inventories 16,435,000 Prepaid expenses and other current assets, including $586,000 from related parties 1,626,015 Deferred income taxes 266,000 Current assets of discontinued operations 391,816 Total current assets 44,612,656 Property and Equipment - at cost, less accumulated depreciation and amortization of $32,681,905 34,058,622 Land and Building under Capitalized Lease - less accumulated depreciation of $399,116 559,127 Other Assets, including $338,000 from related parties 2,222,718 Total Assets $ 81,453,123 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Notes payable and current maturities of long-term debt $ 6,899,044 Accounts payable 5,206,416 Accrued expenses and other current liabilities 3,548,049 Total current liabilities 15,653,509 Long-term Debt - net of current maturities 21,476,384 Liability for Deferred Compensation 3,639,791 Deferred Income Taxes 4,779,000 Total liabilities 45,548,684 Commitments and Contingencies Noncontrolling Interest 1,000 Shareholders' Equity: Preferred stock, Commercial Envelope Manufacturing Co., Inc. - $1 par value; authorized 500,000 shares, issued and outstanding 12,000 shares (liquidation preference and redemption value $3,000,000) 12,000 Common stock, Commercial Envelope Manufacturing Co., Inc. - $.10 par value; authorized 2,000,000 shares, issued and outstanding 8,000 shares 800 Common stock, Affiliate - no par value; authorized 200 shares, issued and outstanding 100 shares 500 Additional paid-in capital 37,600 Retained earnings 35,852,539 Total shareholders' equity 35,903,439 Total Liabilities and Shareholders' Equity $ 81,453,123 See Notes to Combined Financial Statements 2 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE COMBINED STATEMENT OF INCOME (Restated) February 3, Year ended 2007 Continuing operations: Net sales $ 159,549,253 Cost of sales 107,625,202 Gross profit 51,924,051 Selling, general and administrative expenses 35,407,475 Interest expense 1,476,000 Income from continuing operations before provision for income taxes 15,040,576 Provision for income taxes 5,826,000 Income from continuing operations 9,214,576 Income from discontinued operations 536 Net income 9,215,112 Preferred stock dividends (7,200,000 ) Net income available to common shareholders $ 2,015,112 See Notes to Combined Financial Statements 3 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE COMBINED STATEMENT OF CASH FLOWS (Restated) February 3, Year ended 2007 Cash flows from operating activities: Income from continuing operations $ 9,214,576 Income from discontinued operations 536 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,331,736 (Gain) on sale of equipment (104,841 ) Provision for deferred income taxes 556,000 Provision for doubtful accounts (67,415 ) Changes in operating assets and liabilities: Increase in accounts receivable (28,372 ) Increase in inventories (5,105,000 ) Increase in prepaid expenses and other current assets (181,956 ) Decrease in other assets 643,742 Decrease in accounts payable (3,115,117 ) Increase in accrued expenses and other current liabilities 32,941 Decrease in deferred compensation (290,144 ) Net change in net assets of discontinued operations 469,521 Other 306,740 Net cash provided by operating activities 6,662,947 Cash flows from investing activities: Purchases of property and equipment (3,721,379 ) Proceeds from sale of property and equipment 265,000 Net decrease in notes receivable 586,154 Net cash used in investing activities (2,870,225 ) Cash flows from financing activities: Net proceeds from notes payable - bank 690,394 Net proceeds from notes payable - others 4,050,000 Net principal repayments on equipment notes and obligations under capitalized leases (841,932 ) Preferred stock dividends (7,200,000 ) Shareholders' distributions (547,488 ) Net cash used in financing activities (3,849,026 ) Net decrease in cash (56,304 ) Cash at beginning of year 1,076,924 Cash at end of year $ 1,020,620 Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 1,469,492 Income taxes $ 4,520,007 Supplemental schedule of noncash investing and financing activity: Installment purchases of property and equipment $ 6,526,248 See Notes to Combined Financial Statements 4 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE COMBINED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (Restated) Preferred Stock (1) Common Stock (1) Common Stock (2) Additional Number of Number of Number of Paid-in Retained Shareholders' Shares Amount Shares Amount Shares Amount Capital Earnings Equity Balance at January 28, 2006 12,000 $ 12,000 8,000 $ 800 100 $ 500 $ 37,600 $ 37,442,143 $ 37,493,043 Prior-period adjustment to record a liability for deferred compensation and other items, net of deferred taxes (3,057,228 ) (3,057,228 ) Subtotal 12,000 12,000 8,000 800 100 500 37,600 34,384,915 34,435,815 Shareholders' distribution (547,488 ) (547,488 ) Net income 9,215,112 9,215,112 Preferred stock dividends (7,200,000 ) (7,200,000 ) Balance at February 3, 2007 12,000 $ 12,000 8,000 $ 800 100 $ 500 $ 37,600 $ 35,852,539 $ 35,903,439 1. Related to Commercial Envelope Manufacturing Co., Inc. 2.Related to Affiliate See Notes to Combined Financial Statements 5 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO COMBINED FINANCIAL STATEMENTS February 3, 2007 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND PRINCIPAL BUSINESS ACTIVITY: The combined financial statements include the accounts of Commercial Envelope Manufacturing Co., Inc., a wholly owned inactive subsidiary, IBK Envelope, Inc. (formerly Business Envelope Manufacturing Inc.), wholly owned active subsidiary, Heinrich Envelope, LLC, another wholly owned subsidiary, Berlin & Jones Co., LLC and an affiliate (the "Affiliate," affiliated through substantially similar ownership) and Young Business Solutions, Inc. ("YBS") in which Commercial Envelope Manufacturing Co., Inc. holds a minority interest (collectively, the "Company").At February 3, 2007, Commercial Envelope Manufacturing Inc. owned 35% of YBS's capital stock (see Note 9).All significant intercompany accounts and transactions have been eliminated in combination.The results of operations of the Affiliate have been reclassified as discontinued operations as of and for the year ended February 3, 2007. The Company's fiscal year is the 52- or 53-week period ending the Saturday nearest to January 31.The 2007 year includes 53 weeks. The Company operates in one reportable segment that manufactures and distributesenvelopes and business supplies throughout the United States. Accounts receivable are reported at their outstanding unpaid principal balances reduced by an allowance for doubtful accounts.The Company estimates doubtful accounts based on historical bad debts, factors related to specific customers' ability to pay and current economic trends.The Company writes off accounts receivable against the allowance when a balance is determined to be uncollectible. Inventories are stated at the lower of cost (first-in, first-out method) or market. The Company’s financial instruments consist principally of cash and cash equivalents, accounts receivable, accounts payable and borrowings. The Company believes all of the financial instruments’ recorded values approximate current values because of their nature and respective durations. The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.An asset is considered to be impaired when the sum of the undiscounted future net cash flows expected to result from the use of the asset and its eventual disposition is less than its carrying amount.The amount of impairment loss, if any, is measured as the difference between the net book value of the asset and its estimated fair value. Revenue is recognized when persuasive evidence of an arrangement exists, the product has been delivered, the rights and risks of ownership have passed to the customer, the price is fixed and determinable, and collection of the resulting receivable is reasonably assured. Freight-out and shipping costs are included in selling, general and administrative expenses and amounted to approximately $7,796,000 for the year ended February 3, 2007. Costs incurred for advertising are expensed as incurred and included in selling, general and administrative expenses in the accompanying combined statement of income and retained earnings.Advertising expenses approximated $68,000 for the year ended February 3, 2007. Depreciation and amortization of property and equipment is provided for by the straight-line method over the estimated useful lives of the respective assets or the term of the lease, for leasehold improvements. Deferred income taxes represent the tax effect of temporary differences between the basis of assets and liabilities for financial reporting and income tax purposes.The temporary differences result principally from the use of accelerated depreciation methods in connection with the preparation of the Company's income tax returns (exclusive of the Affiliate) and amortization of leasehold improvements. 6 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO COMBINED FINANCIAL STATEMENTS February 3, 2007 The shareholders of the Affiliate have consented that it be treated as an S Corporation for federal income tax purposes and as a small business corporation under New York State corporate franchise tax law.Accordingly, there is no provision for federal income taxes on the earnings of the Affiliate as such earnings will flow through directly to its shareholders and New York State franchise taxes are provided at reduced rates. The Company maintains cash in bank deposit accounts which, at times, may exceed federally insured limits.The Company has not experienced any losses in such accounts.The Company believes it is not exposed to any significant credit risk on cash.Typically, the Company maintains cash in bank deposit accounts which do not exceed federally insured limits. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates by management.Actual results could differ from those estimates. In June 2006, the FASB issued FIN No. 48, Accounting for Uncertainty in Income Taxes (an interpretation of FASB Statement No. 109) (“FIN 48”), which is effective for the Company on February 4, 2007. FIN 48 was issued to clarify the accounting for uncertainty in income taxes recognized in the financial statements by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The adoption of FIN 48 will not have a significant impact on the Company. In September 2006, the FASB issued Statement of Financial Accounting Standard (“SFAS”) No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in GAAP and expands disclosures about fair value measurement. SFAS 157 is effective for the Company beginning in fiscal 2009. The Company is currently evaluating the potential effect SFAS 157 may have on its condensed consolidated financial statements. 2. SALE OF DISCONTINUED OPERATIONS: On June 17, 2005, the Company sold substantially all of the assets subject to certain liabilities of the Affiliate for approximately $13,600,000 in cash, payable at closing. The current assets of discontinued operations consists of the following: February 3, 2007 Amount held in escrow Cash $ 81,816 Due from officers 310,000 $ 391,816 3. INVENTORIES: Inventories consist of the following: February 3, 2007 Raw materials $ 12,538,000 Work-in-process 1,232,000 Finished goods 2,665,000 $ 16,435,000 7 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO COMBINED FINANCIAL STATEMENTS February 3, 2007 4. PROPERTY AND EQUIPMENT: Property and equipment, at cost, consists of the following: February 3, Estimated 2007 Useful Life Land $ 284,387 Building 673,856 30 years Equipment, furniture and fixtures 64,902,034 3 to 12 years Leasehold improvements 1,838,493 Term of lease 67,698,770 Less accumulated depreciation and amortization 33,081,021 $ 34,617,749 5. NOTES PAYABLE AND LONG-TERM DEBT: Year ended February 3, 2007 Notes payable - bank(a) $ 7,585,254 Note payable - related party (b) 2,000,000 Note payable - State of Missouri (c) 1,500,000 Note payable - Altoona Blair County Development Corporation - Enterprise Zone Loan and Intermediary Relending Program (d) 539,187 Long-term equipment notes and capitalized equipment leases (e) 16,750,987 28,375,428 Less current maturities 6,899,044 $ 21,476,384 (a) The Company has a bank credit agreement, as amended, which provides for total borrowings not to exceed the lesser of $17,500,000 or prescribed level of eligible accounts receivable, inventories and machinery and equipment, as defined.The notes bear interest at the Eurodollar rate or the bank's reference rate plus additional basis points determined by a financial ratio.The indebtedness is collateralized by substantially all assets of the Company.The agreement contains financial covenants including tangible net worth and cash flow interest coverage.The agreement expires on July 8, 2008. During the year ended February 3, 2007, the Company was charged interest based on (1) the LIBOR plus 1.75% and (2) the bank's alternating base rate (the LIBOR and base rate at February 3, 2007 were 5.29% and 8.25%, respectively). 8 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO COMBINED FINANCIAL STATEMENTS February 3, 2007 (b) The Company has a demand note payable to a related party for $2,000,000. The note bears interest rate at 6% compounded annually, payable on a monthly basis. The note payable is subordinated to the amount owed under the bank credit agreement described above. (c) The Company has a note payable to State of Missouri for $1,500,000 maturing on August 1, 2008.The note bears interest at 1% and is secured by a letter of credit in the amount of $1,530,000 expiring on September 1, 2008.The Company is obligated to create a certain number of full-time employees in the State of Missouri. (d) The Company has two term loans payable for $400,000 and $150,000 to Altoona Blair County Development Corporation payable in monthly installments of $7,470, including interest, through November 2013.The notes bear interest at 3.5%. The Company is obligated to create full-time jobs for 240 employees within three years. (e) These debts are essentially installment purchases of equipment, payable in equal monthly installments aggregating approximately $534,000, including interest at rates ranging from 4% to 9% per annum, through 2014.These obligations are collateralized by the related equipment.The balance is shown net of deferred interest of approximately $1,977,000 at February 3, 2007. Aggregate maturities of notes payable and long-term debt are as follows: Year ending in: Total Debt Other 2008 $ 6,899,044 $ 2,000,000 $ 4,899,044 2009 13,421,091 9,085,254 4,335,837 2010 3,608,246 3,608,246 2011 2,657,395 2,657,395 2012 1,591,140 1,591,140 Thereafter 198,512 198,512 $ 28,375,428 $ 11,085,254 $ 17,290,174 6. COMMITMENTS AND CONTINGENCIES: The Company leases factory, showroom and office facilities and transportation and other equipment at various locations under operating leases, which expire at various dates through 2018.Certain of these leases are subject to escalation for increases in real estate taxes and other expenses. 9 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO COMBINED FINANCIAL STATEMENTS February 3, 2007 The aggregatefuture minimum rental commitments under these leasesare as follows: Year ending in: 2008 $ 2,995,000 2009 2,409,000 2010 2,161,000 2011 1,940,000 2012 1,594,000 2013 - 2017 6,558,000 Thereafter 133,000 $ 17,790,000 Rent expense (exclusive of real estate taxes and insurance) charged to operations for the year ended February 3, 2007, including escalation charges, amounted to approximately $2,014,000. Included in rent expense are amounts paid to M.A.S. Boulevard Associates ("M.A.S."), a partnership controlled by the shareholders of the Company (see Note 8), of approximately $562,000 for the year ended February 3, 2007. The rental commitments also include leases for building improvements from Kristel Inc., a noncombined affiliate.The lease requires payments of $44,200 per month, subject to adjustment, for a 15-year period ending February 1, 2010.Amounts charged to operations for the year ended February 3, 2007 amounted to approximately $797,000.Included in the combined balance sheet caption other assets is $167,500 advanced to this noncombined affiliate for deposits for the Company at February 3, 2007.The Company obtained a note receivable with this noncombined affiliate, of which the balance at February 3, 2007was approximately $475,000, which is included in the accompanying combined balance sheet under both prepaid expenses and other current assets and other assets.This note is payable in equal monthly installments (including interest at 5% per annum) of $5,822 through June 1, 2015.Additionally, the Company, the sole tenant of this building, guarantees debt incurred by this noncombined affiliate in financing its building and building improvements.At February 3, 2007, this debt guarantee amounted to approximately $1,069,000. The Company participates in multiemployer pension and welfare plans.The plans provide defined benefits to all union members employed by the Company.Pension and welfare expense for the year ended February 3, 2007 amounted to approximately $610,000. 10 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO COMBINED FINANCIAL STATEMENTS February 3, 2007 The Company has a qualified retirement savings plan covering all eligible employees.Contributions by the Company are at the discretion of the board of directors.Contributions charged to operations for the year ended February 3, 2007 amounted to $165,000. As of February 3, 2007, the Company has purchase commitments for various production equipment to be used in operations, in the amount of approximately $2,254,000. The Company's tax returns for the past three years are currently being examined by the Internal Revenue Service. The Company believes that any adjustments which might arise from this examination would not have a material effect on the accompanying financial statements. 7. PROVISION FOR INCOME TAXES: The provision for income taxes consists of the following: February 3, Year ended 2007 Current: Federal $ 4,110,000 State and local 1,160,000 5,270,000 Deferred 556,000 $ 5,826,000 The difference between income taxes computed at the statutory federal rate and the provision for income taxes relates to the following: Provision at federal statutory rate $ 5,113,796 34.00 % State income taxes, net of federal income tax benefit 712,204 4.74 % $ 5,826,000 38.74 % The components of deferred income taxes and the deferred income tax provision, resulting from the differences in the basis of assets and liabilities for income tax and financial reporting purposes, and other items are as follows: Assets Liabilities Allowance for doubtful accounts and sales discounts $ 73,150 $ — Property and equipment — 5,267,000 Prepaid expenses — 196,000 Inventory capitalization 107,850 Deferred compensation 85,000 (684,000 ) $ 266,000 $ 4,779,000 8.RELATED PARTY TRANSACTIONS: In December 1986, the Company sold land, building and building improvements to M.A.S., which in turn leased back certain of these assets to the Company for its use.The original lease agreement was for a 10-year period ending in December 1996.The Company realized a gain of approximately $1,300,000, which was deferred and was being amortized over a 10-year period, the lease term with M.A.S.In December 2006, a new lease agreement was signed which extended the lease term until November 2016. In connection with the aforementioned sale, the Company obtained a note receivable, the balance of which at February 3, 2007 was approximately $341,000, which is included in the accompanying combined balance sheet under both the captions prepaid expenses and other current assets and other assets.This note, as amended, is payable in equal monthly installments (including interest at 6% per annum) of $13,050 through July 1, 2009.Interest income earned on this note amounted to approximately $25,000 for the year ended February 3, 2007.Included in other assets in the combined balance sheet is $49,000 advanced to M.A.S. for deposits for the Company at February 3, 2007. 11 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO COMBINED FINANCIAL STATEMENTS February 3, 2007 The Company has loans receivable from officers and a relative of the officers at February 3, 2007 of approximately $275,000, which are included in the accompanying combined balance sheet under other assets.These revolving loans bear interest at the LIBOR plus 1.75% for the year ended February 3, 2007. As of February 3, 2007, approximately $5,000 is due to the noncombined affiliate, which is included in accounts payable in the accompanying combined balance sheet. Prepaid expenses and other current assets include approximately $245,000 as of February 3, 2007, which are due from a relative of the officers.Other assets include approximately $14,000 as of February 3, 2007, which are due from a former officer of the Company.Interest income on these loans amounted to approximately $102,000 for the year ended February 3, 2007. 9. NONCONTROLLING INTEREST: FASB Interpretation No. 46 (FIN-46R) (Revised December 2003), Consolidation of Variable Interest Entities, requires an enterprise that is the primary beneficiary of a variable interest entity, to include the assets, liabilities and results of operations of the variable interest entity in the consolidated financial statements of the enterprise.The Company has invested in YBS, a reseller of the Company's products.This investment was made in the year ended January 31, 2004 in the form of cash.In connection with this investment, the Company acquired approximately 35% of YBS.The Company is also the sole supplier of the merchandise being sold by YBS. The Company has evaluated its investment in YBS and has determined that YBS is a variable interest entity under FIN-46R.The Company has concluded that it is required to consolidate YBS on January 31, 2004.To date, the Company has expensed substantially its entire investment in YBS as selling expenses with no recognition of losses of YBS. FIN-46R will require the Company to account for YBS as if it had consolidatedthe Company's initial investment in the year ended January 31, 2004.The Company determined that consolidation of YBS based upon the above interpretation was necessary and has reflected the ownership as a noncontrolling interest in the accompanying financial statements.As of February 3, 2007, the noncontrolling interest in YBS was $1,000. 12 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO COMBINED FINANCIAL STATEMENTS February 3, 2007 10.ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES: Accrued expenses and other current liabilities as of February 3, 2007 consist of the following: Accrued payroll and payroll taxes $ 1,601,604 Accrued corporate income taxes 435,329 Accrued employee benefits 233,490 Accrued expenses and taxes 1,277,626 $ 3,548,049 11. MAJOR CUSTOMER/SUPPLIERS: During the year ended February 3, 2007, aggregate sales to one customer accounted for approximately 25% of combined net sales and approximately 19% of accounts receivable at February 3, 2007, were due from that customer. During the year ended February 3, 2007, approximately 49% of the Company's purchases were from three vendors and approximately 23% of accounts payable at February 3, 2007, were due to the three vendors. 12. RESTATEMENT: On June 25, 2007, the Company determined that it was necessary to record deferred compensation and to restate its consolidated financial statements. Previously, a number of former employees were granted retirement benefits and the Company in 2004 commenced payment on a weekly basis to the recipients and recorded the payment on a cash basis.As a result of the decision to restate, the Company recorded the present value of $6,976,000 of cumulative expected payments using an 8% interest rate over approximately 12 years.The cumulative effect of the restatementreduced opening retained earnings in 2006by $3,892,000. 13 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO COMBINED FINANCIAL STATEMENTS February 3, 2007 representing the present value, net of deferred income taxes of $854,000.In addition, certain other adjustments were recorded to restate the financial statements, resulting in a cumulative effect to reduce opening retained earnings by $20,000 in 2006 (Note 9) and the reclassification of approximately $3,200,000 of freight revenue to net sales from selling, general and administrative expenses. 13. SALE OF BUSINESS: The Company is presently negotiating the sale of the business to an unrelated entity. 14
